[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-14811         ELEVENTH CIRCUIT
                                                          MAY 10, 2011
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                   D. C. Docket No. 1:08-cr-00012-MCR-AK-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

AMANDA YVONNE WHITE,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (May 10, 2011)

Before WILSON, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Amanda White, in this direct

criminal appeal, has filed a motion to withdraw from further representation of the
appellant, because counsel believes that the appeal is without merit. Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and White’s conviction and sentence are AFFIRMED.




                                          2